Citation Nr: 1416715	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational benefits under Chapter 32, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran had active duty military service from August 1965 to August 1969.

2.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on April 11, 2011.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 32 (Post-Vietnam Era Veteran's Educational Assistance Program (VEAP)) have not been met.  38 U.S.C.A. §§ 3221(a), 3222(a) (West 2002); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (the Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (noting that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and suggested potential alternative avenues for the Veteran to pursue his desired benefit.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Legal Criteria

Chapter 32 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243 (West 2002).

Eligibility for Chapter 34 educational assistance (Vietnam Era GI Bill) was established for those Veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; or (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a service-connected disability.  38 U.S.C.A. § 3452(a)(1) (2013).  However, by congressional action, the entire Chapter 34 program expired on December 31, 1989.  See 38 U.S.C.A. § 3462(e) (2013).

With respect to Chapter 32 educational assistance, a threshold requirement is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a), 3222(a); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2013).

Analysis

The evidence shows that the Veteran entered active service in August 1965 and served until August 1969 when he was discharged from service under honorable condition.  Given the Veteran's dates of service, he does not meet the initial eligibility requirements for Chapter 32 VEAP benefits under 38 U.S.C.A. § 3221(a) (West 2002) since he did not enter active duty as a member of the Armed Forces after January 1, 1977.

The Board considered alternative means by which the Veteran might be able to acquire educational benefits.  The Veteran's period of service rendered him qualified for basic Chapter 34 eligibility requirements.  In fact, the record indicates the Veteran made use of his Chapter 34 education benefits during the 1970's.  However, he cannot be afforded Chapter 34 benefits after the December 31, 1989 termination date under the applicable statute.  That is, despite the Veteran's basic eligibility, Chapter 34 benefits may not be retroactively awarded after the program's expiration date on December 31, 1989.  See 38 U.S.C.A. § 3462 (e) (West 2002).  Stated another way, VA cannot provide any retroactive educational assistance benefits under Chapter 34 as it is precluded by law.  Id.

The Veteran's contentions with respect to his eligibility have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also, Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  


	(CONTINUED ON NEXT PAGE)

As the disposition of this claim is based on the law and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA educational benefits under Chapter 32, Title 38, United States Code is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


